UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter period ended June 30, 2011 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form to Commission File number333-145879 Marine Drive Mobile Corp. formerly Sona Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 68-0676667. (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2/41 Timurty Om Housing Society, Sion, Chunnabhatti, Mumbai, India, 400022 (Address of principal executive offices) 91 9820600 700 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if a small reporting company) Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: July 30, 2011: 104,220,000 common shares 1 Page Number PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 3 Balance Sheet as at June 30, 2011 and September 30, 2010 4 Statement of Operations For the three and nine months ended June 30, 2011 and 2010 and for the period January 18, 2007 (Date of Inception) to June 30, 2011 5 Statement of Cash Flows For the nine months ended June 30, 2011 and 2010 and for the period January 18, 2007 (Date ofInception) to June 30, 2011 6 Notes to the Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 16 ITEM 4. Controls and Procedures 16 PART II. OTHER INFORMATION 17 ITEM 1. Legal Proceedings 17 ITEM 1A. Risk Factors 17 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 ITEM 3. Defaults Upon Senior Securities 17 ITEM 4. (Removed and Reserved) 17 ITEM 5. Other Information 17 ITEM 6. Exhibits 18 SIGNATURES 19 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying balance sheets of Marine Drive Mobile Corp., formerly Sona Resources, Inc., (pre-exploration stage company) (the “Company”) at June 30, 2011 (with comparative figures as at September 30, 2010) and the statement of operations for the three and nine months ended June 30, 2011 and 2010 and for the period from January 18, 2007 (date of inception) to June 30, 2011 and the statement of cash flows for the nine months ended June 30, 2011 and 2010 and for the period from January 18, 2007 (date of inception) to June 30, 2011 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the nine months ended June 30, 2011 are not necessarily indicative of the results that can be expected for the year ending September 30, 2011. 3 MARINE DRIVE MOBILE CORP. formerly Sona Resources, Inc. (Pre-exploration Stage Company) BALANCE SHEETS June 30, 2011 Sept. 30, 2010 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Total Current Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable $ $ Advances from related parties Total Current Liabilities STOCKHOLDERS’ DEFICIENCY Common stock 250,000,000 shares authorized, at $0.001 par value; 104,220,000 shares issued and outstanding Capital in excess of par value ) ) Deficit accumulated during the pre-exploration stage ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ The accompanying notes are an integral part of these unaudited financial statements. 4 MARINE DRIVE MOBILE CORP. formerly Sona Resources, Inc. (Pre-exploration Stage Company) STATEMENT OF OPERATIONS For three and nine months ended June 30, 2011 and 2010 and for the period January 18, 2007 (date of inception) to June 30, 2011 (Unaudited) Three months ended June 30, 2011 Three months ended June 30, 2010 Nine months ended June 30, 2011 Nine months ended June 0, 2010 From January 18, 2007 (date of inception) to June 30,2011 REVENUES $
